Citation Nr: 1434116	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs, Regional Office located in Wichita, Kansas (RO), which denied the benefits sought on appeal. 

The Board remanded this matter to the RO (via the Appeals Management Center (AMC)) in September 2010, February 2012 and most recently, in February 2014.  It has now returned to the Board and is ready for review. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss disability was not shown until decades after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is the result of a disease or injury incurred during his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns 

The Board has remanded this claim to the RO (via the AMC) three times.  In September 2010, the Board instructed the AMC to obtain outstanding records of pertinent VA treatment and then readjudicate the claim after the additional evidence was associated with the claims folder.   Although the Veteran's VA treatment records contained in the claims folder were updated, it did not appear that the AMC readjudicated the Veteran's claim in a supplemental statement of the case (SSOC).  The matter was remanded in February 2012 for compliance with 2010 Board instructions and to allow for initial consideration of the additional VA treatment records.  

In February 2014, the Board remanded the matter again to the AMC in order to provide the Veteran with a new VA audiology examination and to obtain a medical opinion on the nature and etiology of the Veteran's bilateral hearing loss.  The Veteran was afforded a VA audiology examination in April 2014 and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via a June 2014 supplemental statement of the case (SSOC). 

Accordingly, the Board's remand instructions have been compliance with the Board's 2010, 2012, and 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand). 

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent a letter to the Veteran in April 2007 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded VA examinations in July 2007 and April 2014, in which the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and provided a medical opinion on the etiology of the diagnosed disorder.  These reports also contain the audiometric findings from clinical examination.  In the 2014 remand, the Board found that the medical opinion contained in the 2007 VA examination report was inadequate for adjudication purposes because the medical opinion did not contain a sufficient rationale for the conclusions reached.  The deficiencies in the 2007 medical opinion were addressed and resolved by the VA examiner in the April 2014 VA examination report.  The 2014 VA examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination, and provided a medical opinion supported by a comprehensive rationale statement.  

The Board has considered the Veteran's Representative's argument that the 2014 VA examiner's medical opinion is inadequate because it is solely based on a lack of hearing impairment shown at separation.  See May 2014 Representative's arguments in support of the claim.  The Board disagrees.  Based on a review of the entire 2014 VA examination report, it is clear that the VA examiner considered the Veteran's reported history of noise exposure and hearing problems as well as the lack of medical evidence of hearing problems until 1996.  The VA examiner also stated that the medical opinion was supported by a review of the medical literature.  The 2014 VA examiner provided a thorough and comprehensive medical statement in response to the question posed by the Board's 2014 remand directives and the opinion is based on more than a lack of hearing impairment at the Veteran's separation.  The Board finds that the findings and medical opinion contained in the April 2014 VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that his current bilateral hearing loss is related to exposure to extreme noises during his active military service.   He states that he served as a Combat Engineer and was exposed to noises from explosions and machine guns.  He was exposed to extreme noise from denotation blasts of land mines and bunkers.  In addition, the Veteran has denied post-service extreme noise exposure related to his occupation as a plumber.  He specifically denied exposed to loud construction noises as his job as a plumber routinely required working after the majority of the framing and heavy construction are already completed.  See June 2008 statement in support of the case as well as November 2008 statement associated with substantive appeal, VA Form -9.  He did report recreational noise exposure from hunting.  See the report of a July 2007 VA examination. 

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  Shedden, 381 F.3d at 1167.

With respect to element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Audiometric test results from the July 2007 and April 2014 VA examinations demonstrated that the Veteran had pure tone threshold values over 40 decibels at frequencies in both ears.  See 38 C.F.R. § 3.385.  Accordingly, current hearing loss disability is demonstrated by the record.  Element (1) is therefore satisfied.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had hearing loss disability for VA compensation purposes at any point during his period of service.  The audiogram results at the time of his enlistment examination do reflect that the Veteran had some diminished levels of hearing acuity, albeit these findings are insufficient for establishing a hearing loss disability so as to remove the presumption of sound hearing upon his enlistment. See 38 U.S.C.A. §§ 1111, 1137.  

On the Veteran's November 1964 induction, examination report shows the findings the audiometric test results revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 5, 0, 5, N/A, and 5 decibels in the right ear, and 0, 0, 0, N/A, and 5 decibels in the left ear.  The Board is cognizant that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  However, after converted from ASA units to ISO units, the results at entry do not establish a preexisting disability so as to rebut the presumption of soundness.  

The Veteran's 1968 separation examination report shows he received a normal ear evaluation.  Unfortunately, the report does not contain any audiometric results and the Veteran has not reported that he underwent audiology testing at the time of his separation.  The associated report of medical history does show that the Veteran denied any history of hearing loss at the time of his separation in 1968.    

Ultimately, at no point during the Veteran's period of service does any of his auditory threshold results reflect at least 40 decibels of any applicable frequency; auditory thresholds of at least 26 for at least here of the applicable frequencies; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See C.F.R. § 3.385.  The Veteran also denied any hearing problems on his associated report of medical history in 1968. 

The Board adds that there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service.  Rather, the first medical evidence of any hearing loss disability is not show until 1996, when the Veteran initiated private treatment for complaints of hearing loss.  At that time, he reported a history of hearing problems for several years, which had gradually worsened over time.  He did not indicate in 1996 that he had experienced hearing loss problems since his period of service.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, the Board concedes that the Veteran was exposed to loud noises during his period of service as a Combat Engineer.  The Veteran's service personnel records confirm that his military occupational specialty (MOS) was as a Combat Engineer.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Given the Veteran's MOS as well as his combat service, the Board concludes that the Veteran was exposed to extreme noise in service.  Element (2) is therefore satisfied as well.

With respect to crucial element (3), nexus or relationship, the only adequate medical opinion of record addressing the etiology of the Veteran's current hearing loss disability is that of the 2014 VA examiner, who after reviewing the Veteran's claim folder, opined that it is less likely as not that the Veteran's bilateral hearing loss is related to or caused by military noise exposure.  

In formulating this opinion, the 2014 VA examiner recognized the Veteran's service as a combat engineer and his history of in-service noise exposure, but the examiner placed more significance on the fact that the Veteran denied having or every had any hearing loss problems at the time of his separation and there was no evidence in the medical records which indicated that the Veteran complained of hearing loss at any point prior to 1996.  The examiner further noted that when the Veteran did first mention his hearing loss problems in July 1996, he reported a gradual worsening of his hearing loss and he did not report a continuity of problems since service.  The examiner essentially found that the Veteran's current bilateral hearing loss was not related to his period of service because the Veteran denied any hearing problems at the time of his separation, he did not complain of any hearing problems until decades after his separation from service, and there was no indication in the service treatment records that the Veteran complained of hearing problems during his period of service record.  The VA examiner further stated that his medical conclusion was supported by a review of the medical literature. 

There is no medical opinion of record contrary to that of the April 2014 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not reported any continuity of symptoms with respect to hearing loss since his separation from service.  The Veteran denied any hearing loss at the time of his separation from service in 1968.  The record also lacks any documentation of hearing problems until 1996, which comes almost three decades after his separation from service.  In this case, there is no evidence indicating a continuity of symptomatology of hearing loss from service to the present.  

To any extent that the Veteran's claim may be otherwise understood as asserting that he experienced chronic hearing loss since in service, the Board finds that the preponderance of the evidence is against finding that this was the case.  Such a claim, made many years after the Veteran's period of service, is inconsistent with the contemporaneous evidence in which he specifically denied any hearing problems in 1968.  This suggests to the Board that the Veteran did not in fact believe he suffered from hearing loss at that time as it is reasonable to expect that he would have reported such to military medical personnel during his separation examination and associated medical history report.  After all, the express purpose of the exit examination was to document any ongoing service-related problems.  The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of any current assertions (made many years after the fact in the course of seeking monetary benefit).

Some of the Veteran's assertions, including in an attachment to the November 2008 substantive appeal, may be intended to suggest that he was a combat veteran and thus entitled to the 38 U.S.C.A. § 1154(b) presumption with regard to his claim of service connection for hearing loss.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  However, the Court has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the Veteran has a current disability or whether there was a nexus between the in- service event and the current disability.

 With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.   See Id. 

The Board finds that there is no need for further analysis concerning the question of whether the Veteran was a combat veteran and thus entitled to the 38 U.S.C.A. § 1154(b) presumption.  In this regard, the Board finds that the question is immaterial with regard to the hearing loss issue because the Board's analysis in this case accepts the Veteran's testimony with regard to factual occurrences during his service.  The Veteran has testified to experiencing significant noise exposure during service, and both the Board and the April 2014 VA examiner acknowledge and accept the occurrence of such noise exposure.  

The Veteran has not specifically testified that he experienced the onset of chronic hearing loss symptoms during service; however, even if the Veteran's claim is interpreted to implicitly suggest in-service hearing loss, application of 38 U.S.C.A. § 1154(b) would merely apply to the extent that the Veteran may contend experiencing hearing loss during participation in combat.  Even assuming, for the sake of argument, that the Veteran experienced some diminished hearing consistent with the reported acoustic trauma around the times of combat experiences, the question of whether any current hearing loss is etiologically related to military service remains a medical question, and the medical evidence establishes no basis for finding that such a link is shown. The Board emphasizes that the April 2014 VA examination report provided the key medical opinion in this case informed by all the factual information including acceptance of the Veteran's own account of his in-service acoustic trauma experiences.

The Board finds that the factual predicate of the analysis in this decision is the same regardless of whether the 38 U.S.C.A. § 1154(b) presumption is applied or not.  The Veteran's actual testimony regarding in-service occurrences has been accepted, and the occurrence of any hearing loss during the time of acoustic trauma consistent with the Veteran's testimony is contemplated by the April 2014 VA examiner's opinion and the Board's analysis.  The Veteran's testimony does not specifically assert a continuity of lay perceivable symptomatology from the time of service through the time of this claim, and any implicit suggestion of such an assertion (1) would not be aided by the 38 U.S.C.A. § 1154(b) presumption which deals only with the facts of a combat situation, and (2) would be non-credible in light of inconsistent contemporaneous evidence and the absence of any complaints or claims of hearing loss (despite claiming service connection for other disabilities) for over 28 years following service.  

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity. Further, while the Veteran may sincerely believe that this is the case, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinion of the 2014 VA examiner discussed above.

Moreover, the 2014 VA examiner had full knowledge of the Veteran's in-service noise exposure and the examiner was still of the opinion that the Veteran's current hearing loss cannot be linked to service on the basis of evidence of record.  The Boards finds the 2014 VA examiner's medical opinion to be entitled to more weight than the Veteran's statements made many years after the fact during the course of an appeal seeking monetary benefits.

 After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination on this issue. 38 U.S.C.A. § 5107(b). The weight of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


